315 F.2d 867
UNITED STATES of America, Appellee,v.YADKIN VALLEY DAIRY COOPERATIVE, INC., Appellant.
No. 8847.
United States Court of Appeals Fourth Circuit.
Argued April 3, 1963.
Decided April 8, 1963.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro; L. Richardson Preyer, District Judge.
Kyle Hayes, No. Wilkesboro, N.C., for appellant.
Richard S. Salzman, Atty., Dept. of Justice (John W. Douglas, Asst. Atty. Gen., William H. Murdock, U.S. Atty., Alan S. Rosenthal, Atty., Dept. of Justice, and Neil Brooks, Asst. Gen. Counsel, Dept. of Agriculture, on brief), for appellee.
Before SOBELOFF, Chief Judge, BRYAN, Circuit Judge, and HARRY E. WATKINS, District Judge.
PER CURIAM.


1
Yadkin Valley Dairy Cooperative, Inc., appeals from a summary judgment against it in favor of the United States, enforcing compliance with a federal milk marketing order. On the authority of 7 U.S.C.A. § 608c(15) the District Court properly refused the Dairy's request to stay the enforcement of the order pending the outcome of administrative proceedings instituted under the Agricultural Marketing Agent Act, 7 U.S.C.A. § 601 et seq.


2
For the reasons stated in the opinion of the District Court, 209 F. Supp. 634, we affirm. See also the recent opinion of this court in United States v. Mills, et al., 4 Cir., 315 F.2d 828 (1963).


3
Affirmed.